Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are addressed herein.
Drawings
The drawings are objected to because the specification interchangeably uses reference numerals “102” and “202” for housings; however, Figs. 1 & 2 appear to be the same embodiment, Fig. 1 labels housing “202” and Fig. 2 labels housing “202.” It is believed that Fig. 1 is incorrect and inconsistent with the remainder of the disclosure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The disclosure is objected to because of the following informalities: in the last line of paragraph [0029], “Th” should be corrected to --The--; and in paragraph [0030], which contemplates the embodiment of Fig. 6, includes “housing 102;” this should be amended to --housing 202--, as best understood. Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“frequency adjusting component” in claims 1, 10, & 17. The “frequency adjusting component” is interpreted in light of the switch or slider 106/206 clearly illustrated in the figures.
“motion detection component” in claims 1, 10, & 17. The “motion detection component” is interpreted in light of the disclosure of “Passive infrared motion detectors,” further contemplated in [0024], for example.
Both of the above phrases use the placeholder language “component” without providing sufficient structure which would provide the functions of “selecting a frequency for the ultrasonic transducer” or “activating the ultrasonic transducer.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); Examiner’s note: “frequency adjusting component” could be replaced with --switch-- or --radio switch-- for instance, and “motion detection component” could be replaced with --motion detection sensor--.   
or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-15, & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 6016100, “Boyd”) in view of Babize et al. (FR 2466951, “Babize”).
For Claim 1, Boyd discloses a deterrent device (10) comprising: 
an ultrasonic transducer (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Column 4, lines 4-6); 

a motion detection component for activating the ultrasonic transducer (“field of detection,” provided by the detector 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45).
Boyd is silent to the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer.
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
For Claim 10, Boyd discloses a deterrent device (10) comprising: 
an ultrasonic transducer (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Column 4, lines 4-6); 

a motion detection component for activating the ultrasonic transducer (“field of detection,” provided by the detector 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45); 
and wherein the deterrent device is battery powered (Col. 3, lines 13-16).
Boyd is silent to the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer.
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
For Claim 17, Boyd discloses a deterrent device (10) comprising: 
an ultrasonic transducer (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Column 4, lines 4-6); 

a motion detection component for activating the ultrasonic transducer (“field of detection,” provided by the detector 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45); 
and wherein the deterrent device is powered by alternating current (Col. 3, lines 13-16).
Boyd is silent to the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer.
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
For Claims 2 & 18, the above-modified reference teaches the deterrent device of claims 1 & 17, and Babize further teaches wherein the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range selectable from a plurality of predetermined frequencies (as 
For Claims 3, 12, & 19, the above-modified reference teaches the deterrent device of claims 1, 10, & 17, and Babize further discloses wherein the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range of between approximately 35 kHz to approximately 45 kHz (wherein one of the ranges disclosed by Babize oscillates from 25 kHz to 40 kHz, covering the claimed range of 35 kHz to 40 kHz).
If the above disclosure is not found to fully meet the claimed range, then it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further cover the range of 40 kHz to 45 kHz, in order for the above-modified reference to be versatile enough to work on a variety of different species in the same location, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claims 4 & 15, the above-modified reference teaches the deterrent device of claims 1 & 10, and Boyd further discloses wherein an ultrasonic burst is emitted from the ultrasonic transducer for a predetermined time when motion is detected (controlled by timer 68, discussed in Col. 3, lines 10-12, and Col. 5, lines 32-45).
For Claim 13, the above-modified reference teaches the deterrent device of claim 12, and Babize further teaches wherein the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range selectable from a plurality of predetermined frequencies (as discussed in the modification above, the resulting device allows the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
For Claim 14, the above-modified reference teaches the deterrent device of claim 13.

Further, due to the instant disclosure of “The frequency range is typically between approximately 35 kHz to approximately 45 kHz but may be higher or lower depending on the animal as long as it is in the ultrasound range of 20 kHz up to several gigahertz and within the detectable range of the pet,” [0028] the criticality of the claimed frequencies is called into question.

Claims 5, 7, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Wilson (US 20130169441).
For Claims 5 & 16, the above-modified reference teaches the deterrent device of claims 1 & 10.
The above-modified reference is silent to wherein an ultrasonic burst is continuously emitted from the ultrasonic transducer for as long as motion is detected.
However, continuing a negative stimulus until the animal or pest animal has left a designated area is well known in the art. 
Wilson, like prior art above, teaches an animal deterrent system (title, disclosure), further comprising an ultrasonic burst (27 kHz) is continuously emitted from the ultrasonic transducer for as long as motion is detected (as discussed in [0014-16] in light of motion sensors [0057]).

For Claim 7, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising an indicator light for indicating when the deterrent device is emitting an ultrasonic burst.
Wilson, like prior art above, teaches an animal deterring device (title, disclosure), further comprising an indicator light for indicating when the deterrent device is emitting an ultrasonic burst [0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the deterrent device of the above-modified reference with an indicator light as taught by Wilson, in order to let the user know when the device is use, and to verify whether the device is working as intended (since the owner cannot verify by hearing the ultrasound).
For Claim 11, the above-modified reference teaches the deterrent device of claim 10.
While Boyd discloses a battery (Col. 3, lines 13-16), the disclosure fails to disclose wherein the deterrent device is rechargeable.
Wilson, like prior art above, teaches an animal deterrent device (title, disclosure) further comprising wherein the device is rechargeable [0066].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the battery of the above-modified reference with the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Kasper (US 20130077446).
For Claim 6, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising an indicator light for indicating when the deterrent device is powered.
Kasper, like prior art above, teaches an animal deterring device (title, disclosure), further comprising an indicator light (14) for indicating when the deterrent device is powered [0030].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the deterrent device of the above-modified reference with an indicator light as taught by Kasper, in order to increase the confidence of the user that the device is receiving power and is ready for use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Lark, Jr. (US 20200352001, “Lark”).
For Claim 8, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising a nightlight.
Lark, like prior art above, teaches an animal deterrent device (the system of Lark in light of the discussion in [0033]), further comprising a nightlight [0025-27].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a responsive .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Thorndyke et al. (US 4689776, “Thorndyke”).
For Claim 9, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to wherein the ultrasonic transducer is manually activatable.
Thorndyke, like prior art above, teaches an animal deterrent device (title, disclosure), wherein the transducer is manually activatable (Col. 1, lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with the ability to manually switch the transducer on as taught by Thorndyke, in order to provide the user with more control over when the device is actuated, and to provide the user to interact with an animal’s training, if desired.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Stapelfield et al. (US 6575120, “Staplefield”).
For Claim 20, the above-modified reference teaches the deterrent device of claim 17.
The above-modified reference is silent to further comprising a battery backup.
Stapelfield, like prior art above, teaches an animal deterrent system (title, disclosure), further comprising a battery backup (Col. 3, lines 11-15).


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art is cited due to oscillating or modulating frequencies in the ultrasonic range, but are silent to a manual switch for selecting the desired frequency: US 3058103, US 3636559, US 3838418, US 4186387, US 4346370, US 4484315, US 4769794, US 5598379, US 5606305.
Disclosures to EP 0664079, WO 2020004863, & US 6996029 each illustrates that it is well known to use frequencies including 35, 40, & 45 kHz to repel animals; however, neither reference discloses selecting one frequency over the others. The majority of the prior art points to using sweeping or oscillating frequencies.
US 5463595 teaches a backup battery power system.
US 5604478 is cited for similarity to the disclosed housing shape.
US 20020189551 is cited for similarity to the disclosed invention.
US 20080084282, US 20080258883, & US 10058089 are cited for their ability to be selectively activated by the user.
US 20080298962, US 20160198699, & US 20190254258 are cited to illustrate the many different uses for deterrent devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643